                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 WILLIAM KING,                                     )
                                                   )
         Petitioner,                               )
                                                   )    No. 2:18-cv-00096
 v.                                                )    CHIEF JUDGE CRENSHAW
                                                   )
 SCCF,                                             )
                                                   )
         Respondent.                               )


                          MEMORANDUM OPINION AND ORDER

       Petitioner has filed a pro se petition for writ of habeas corpus (Doc. No. 1), an application

to proceed in forma pauperis (Doc. No. 2), and a motion to receive jail credit (Doc. No. 6).

I.     Application to Proceed In Forma Pauperis

       By Order entered on November 28, 2018, the Court notified Petitioner that his application

to proceed in forma pauperis could not be processed at that time because Petitioner had not

submitted a certified copy of his inmate trust fund account statement for the 6-month period

immediately preceding the filing of his petition as required by 28 U.S.C.§ 1915(a)(2). (Doc. No.

4). The Court therefore directed the Clerk to return Petitioner’s application to him and, in turn,

directed Petitioner to do one of the following within 28 days of the date he received the Court’s

Order: either return to the district court a certified copy of his inmate trust fund account statement

for the 6-month period immediately preceding the date of the entry of this Order, as required under

28 U.S.C. § 1915(a)(2), or submit the full civil filing fee of $5.00 to the Clerk of Court. (Id. at 1-

2).

       Petitioner then filed a notice stating that, on January 10, 2019, he submitted a written

request to the inmate trust fund account officer at the South Central Correctional Facility (SCCF),

                                                  1
seeking withdrawal of $5.00 from his inmate account to be mailed to the Court. (Doc. No. 9 at 1).

He stated that, as of January 22, 2019, he had not received any confirmation or rejection of his

request. (Id.) He asked the Court to order SCCF to take $5.00 out of his account and mail it to

the Court. (Id.)

        After checking with the Court’s financial department and confirming that, to date, SCCF

had not sent any money from Petitioner’s account to the Court to be applied to this case or any

case, the Court construed Petitioner’s notice as a motion for an extension of time within which to

comply with the Court’s prior Order and granted the motion. (Doc. No. 8). The Court encouraged

Petitioner to follow up with SCCF officials on his request for a withdrawal from his inmate trust

fund account and to make a copy of his written follow-up request, to be provided to the Court

should he receive no response. (Id.)

        Petitioner now has submitted a letter to the Court in which he states that he has provided

SCCF Case Manager Hodein “for Unit EB” with the forms authorizing and directing SCCF to

withdraw the filing fee from his account and mail the fee to the Court; he provided a stamped

envelope as required; he asked for his certified inmate trust account statement; and he filed a

grievance concerning SCCF staff members’ failure to mail the filing fee to the Court and has

received no response. (Doc. No. 11 at 1).

        It appears that Petitioner has attempted to comply with the Court’s Orders and has been

unable to do so for reasons outside of his control. The Court finds that, under these specific

circumstances—including Petitioner’s statements made to the Court under penalty of perjury—

Petitioner has made a good faith effort to pay the filing fee in this matter and/or obtain pauper

status with proper documentation. See Michael Kilpatrick v. James O’Rouke, No. 3:16-cv-01840

(M.D. Tenn. 2016) (Sharp., J.) (Doc. No. 3 at 2) (if jail officials refuse to cooperate with Plaintiff’s



                                                   2
efforts to get his inmate account statement certified, Plaintiff may submit a signed statement to the

Court detailing his attempts to comply with the Court’s Order). Accordingly, Petitioner’s

application to proceed in forma pauperis (Doc. No. 2) is GRANTED.

II.     Habeas Corpus Petition

        Petitioner does not specify under which statute he seeks habeas relief. (Doc. No. 1). In

his petition, he alleges that he has been trying to obtain a complete copy of the record in Petitioner’s

state court action in Fentress County, Tennessee, since March of 2016. (Id. at 1). He also has

attempted to reopen his post-conviction proceedings and has not received a ruling on his motion

to reopen. (Id.) He has written the state court judge concerning “his sentence being expired” and

has not received a response. (Id.)

        According to the petition, beginning on December 27, 2018, King spent six months in a

court-ordered inpatient drug rehabilitation program and has been on parole for 17 months. (Id. at

2). The petition alleges that King’s “street days” count towards his current sentence. (Id.)

Petitioner believes that he has not been credited with his street days, and that “[i]ts [sic] on record

at my plea bargain proceeding that any pre-trial jail credits are to be ‘determined.’” (Id.) The

District Attorney has determined the amount of his jail credits but the petition alleges that “[h]is

dates and mine are not the same.” (Id.)

        After filing his habeas petition, Petitioner filed a document entitled “Expedited Ruling

Requested/Declaration” in which he provides additional information pertaining to the allegations

of his habeas petition and clarifies the relief sought in his petition. (Doc. No. 6). The Court

construed that filing as a motion to receive jail credit. (Id.) In his motion, Petitioner states that

his sentence is expired and he has “served the time agreed to between the state and myself on 1-




                                                   3
11-11 . . . .” (Id. at 1-2). According to Petitioner, he has served 10 years on a 12 year sentence,

and he has earned almost 800 sentence credit days. (Id.)

        Under 28 U.S.C. § 2241(c)(3), a writ of habeas corpus extends to a prisoner “in custody in

violation of the Constitution or laws or treatises of the Unites States[.]” A petition for a writ

pursuant to 28 U.S.C. § 2241 generally arises from “a challenge to the manner in which a sentence

is executed, rather than the validity of the sentence itself.” Capaldi v. Pontesso, 135 F.3d 1122,

1123 (6th Cir. 1998) (citing United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991)).         An

incarcerated state petitioner may use 28 U.S.C. § 2241 to challenge the execution of a sentence,

the manner in which a sentence is being served, or claims generally pertaining to the computation

of parole or sentencing credits. Ali v. Tenn. Bd. of Pardon and Paroles, 431 F.3d 896, 896 (6th Cir.

2005). The Court finds that the instant petition should be construed as having been filed pursuant

to Section 2241 since the petition advances claims pertaining to the computation of Petitioner’s

sentence and the application of sentence credits.

        After conducting a preliminary review of Petitioner’s Section 2241 petition under Rule 4,

Rules – Section 2254 Cases, it is not readily apparent that Petitioner is not entitled to relief.

Consequently, Respondent is ORDERED to file an answer, plead or otherwise respond to the

petition in conformance with Rule 5, Rules — § 2254 Cases, within 30 days of the date of receipt

of this Order.

        If Respondent’s position is that Petitioner has not exhausted his state court remedies or that

the petition was untimely filed, Respondent is not required to respond to the merits of the petition

at this time.

        Respondent shall file the complete state court record relevant to its response, including, if

appropriate, the complete trial court record, the complete record on direct appeal, and the complete



                                                    4
trial and appellate court record in connection with any state petition for collateral relief including,

but not limited to, transcripts for all proceedings and rulings on any state petition. See Habeas

Rules 5(c) & (d). If appropriate, Respondent’s notice of filing shall include a comprehensive index

indicating the precise location of each distinct part of the relevant record (e.g., plea proceedings,

pre-trial hearing transcripts, voir dire, each portion of trial testimony, trial exhibits, jury

instructions, verdict, each party’s briefs at each level of appeal, each court’s final ruling on appeal

and collateral proceedings, etc.). The record shall be organized and appropriately indexed, and

distinct parts of the record should be electronically bookmarked for ease of reference in identifying

documents relevant to the state court proceedings.

       If Respondent files an answer, the answer must comply with the requirements set forth in

Habeas Rule 5. The answer shall address each alleged ground for relief and shall be fully briefed

with citations to the state court record and to governing Supreme Court precedent. For each claim,

the answer shall, at a minimum: (1) assert any procedural defenses; (2) identify the clearly

established Supreme Court precedent governing the claim; (3) state whether the claim was

exhausted in state court; (4) cite the state court’s ruling for exhausted claims; and (5) respond to

Petitioner’s argument that he or she is entitled to habeas relief on the claim with appropriate

reasoned legal and factual argument. Failure to comply with these requirements may result in

Respondent being directed to file a new answer in conformance with these requirements.

       Petitioner may file a reply to Respondent’s answer limited to disputing specific points of

fact or law raised by the answer within 30 days of the date the answer is filed. The Court will

consider the matter ripe for review if Petitioner fails to file a reply, or to seek additional time to

file a reply, within 30 days of the date the answer is filed.




                                                   5
       If Respondent files a motion, the motion shall comply with the requirements of the Federal

Rules of Civil Procedure, see Habeas Rule 12, and where relevant, shall address the issues of

exhaustion and timeliness.

       Petitioner may file a response to Respondent’s motion within 30 days of the date the motion

is filed. If Petitioner fails to timely respond to Respondent’s motion, or fails to seek additional

time to respond, the Court may construe Petitioner’s failure to respond as Petitioner’s agreement

that the motion has merit and may grant the motion without further briefing. Respondent may file

a reply, or seek additional time to file a reply, within 15 days of the date Petitioner’s response to

the motion is filed.

       The Clerk is DIRECTED to serve a copy of the petition and this Order on Respondent and

the Attorney General of Tennessee. See Habeas Rule 4.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 6
